Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 10/27/2020 for Application No. 17/081,861.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "wherein a second interface is formed between the third section and the first interface and is laterally offset from the second interface” in lines 1-2 which renders the claim indefinite. It is unclear whether the second interface is formed between the third section 114 and the first section 110 or the first interface and whether it is laterally offset from the first or second interface. Figure 2 appears to show that the second interface is formed between sections 110 and 114.  For the purposes of examination, the second interface feature is interpreted as the interior surfaces formed between sections 110 and 114.

Claim 11 recites the limitation “and/or” in line 7 which renders the claim indefinite. It is unclear if applicant intends the limitation to mean "and" or "or". One cannot ascertain from the language as presented which one applicant requires. If applicant intends to present the claimed arrangement, the Office recommends that the phrase - -and/or- - should be avoided or changed for clarity.
Claims 9 and 12-20 are rejected because they depend from a rejected base claim and they inherit its deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-9, 11 and 13-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Jegebris et al. (US 2018/0236861 A1).
Regarding claim 1, Jegebris discloses an electric drive axle (see at least Figures 1-3), comprising: 
a housing (12) configured to enclose an electric motor-generator (14) and a gearbox (16,18); 
wherein the housing (12) includes a first section (32) that is removably coupled to a second section (34); 
wherein the second section (34) at least partially encloses the gearbox (16,18); and 
wherein the first section (32) includes a first axle shaft opening (Figs. 2-3, i.e., the opening portion where shaft 22 mounted on, hereinafter “opening22”) and the second section (34) includes a second axle shaft opening (Figs. 2-3, i.e., the opening portion where shaft 20 mounted on, hereinafter “opening20”) that is laterally aligned with the first axle shaft opening (opening22).

Regarding claim 2, Jegebris discloses the electric drive axle of claim 1, wherein the electric drive axle (20,22) is a rigid beam axle (i.e., as shown in Fig. 3).  

Regarding claim 5, Jegebris discloses the electric drive axle of claim 1, wherein the housing (12) includes a third section (24) removably coupled to the first section (32) and configured to enclose a differential (16,18).  

Regarding claim 6, Jegebris discloses the electric drive axle of claim 5, wherein the housing (12) includes a fourth section (36) removably coupled to the first section (32) and configured to at least partially enclose the electric motor-generator (14). 

Regarding claim 7, Jegebris discloses the electric drive axle of claim 6, wherein a first interface (i.e., the interior surface portions between 32 and 34, hereinafter “Interface3234”) is formed between the first section (32) and the second section (34) and at least partially circumferentially surrounds the gearbox (16,18).  

Regarding claim 8, Jegebris discloses the electric drive axle of claim 7, wherein a second interface (i.e., the interior surface portions between 32 and 24, hereinafter “Interface3224”) is formed between the third section (24) and the first interface (Interface3234) and is laterally offset from the second interface (Interface3224).  

Regarding claim 9, Jegebris discloses the electric drive axle of claim 8, wherein the first interface (Interface3234) and the second interface (Interface3224) are perpendicularly arranged in relation to one another.  

Regarding claim 11, Jegebris discloses a rigid beam electric drive axle (see at least Figures 2-3), comprising: 
a housing (12) configured to enclose at least a portion of each of an electric motor-generator (14), a gearbox (16), and a differential (18); and 
a pair of shaft sections (20, 22) that extend through a pair of axle shaft openings (Figs. 2-3, i.e., opening20 and opening22) in the housing (12); 
wherein the housing (12) is not directly mounted to a vehicle frame (i.e., indirectly mounted to the vehicle frame); and 
wherein the housing (12) includes a first access panel (34) that is removably coupled to a housing body (32) and at least partially encloses one or more of the differential (18), the gearbox (18), and/or the electric motor-generator (14).  

Regarding claim 13, Jegebris discloses the rigid beam electric drive axle of claim 11, wherein the housing (12) comprises: 
one or more longitudinal reinforcing ribs (see Annotated Fig. 1 below, i.e., Rib2) traversing a depression (see Annotated Fig. 1 below, i.e., Depression Area) formed between a motor enclosure (i.e., portion of 36) and a differentiaal enclosure (i.e., portion of 32); and 
one or more lateral reinforcing ribs (see Annotated Fig. 1 below, i.e., Rib1) intersecting the one or more longitudinal reinforcing ribs (see Annotated Fig. 1 below, i.e., Rib2).

    PNG
    media_image1.png
    621
    660
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 14, Jegebris discloses the rigid beam electric drive axle of claim 11, wherein the housing (12) includes a second access panel (24) and wherein the second access panel (24) provides access to the differential (16,18) and is arranged at a non-parallel angle in relation to the first access panel (34).  

Regarding claim 15, Jegebris discloses the rigid beam electric drive axle of claim 14, wherein the housing (12) comprises a third access panel (36) that at least partially encloses the electric motor-generator (14).

Regarding claim 16, Jegebris discloses the rigid beam electric drive axle of claim 14, wherein the first access panel (34) is arranged perpendicular to the second access panel (24).  

Regarding claim 17, Jegebris discloses the rigid beam electric drive axle of claim 15, wherein the third access panel (36) and the first access panel (34) are positioned on laterally opposing sides of the housing (12).  

Regarding claim 18, Jegebris discloses the rigid beam electric drive axle of claim 15, wherein the third access panel (36) is laterally offset from one of the openings in the pair of axle shaft openings (opening20, opening22).  

Regarding claim 19, Jegebris discloses the rigid beam electric drive axle of claim 11, wherein an interface is formed between the first access panel (34) and the housing body (32) and wherein the interface is configured to at least partially circumferentially enclose the gearbox (16,18).  

Regarding claim 20, Jegebris discloses the rigid beam electric drive axle of claim 11, wherein the pair of axle shaft openings (opening2020, opening 2022) in the housing (12) are laterally aligned.

 Claims 1-3, 11, 12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Kucharski (US 2018/0345786).
Regarding claim 1, Kucharski discloses an electric drive axle (see at least Figures 12-16, i.e., axle assembly 200), comprising: 
a housing (i.e., made up of at least portions 242, 244 and the housing of electric motor 122, hereinafter “housing122”) configured to enclose an electric motor-generator (122) and a gearbox (210); 
wherein the housing (housing122) includes a first section (242) that is removably coupled to a second section (244); 
wherein the second section (244) at least partially encloses the gearbox (210); and 
wherein the first section (242) includes a first axle shaft opening (i.e., opening of 242) and the second section (244) includes a second axle shaft opening (i.e., opening of 244) that is laterally aligned with the first axle shaft opening (i.e., opening of 102).

Regarding claim 2, Kucharski discloses the electric drive axle of claim 1, wherein the electric drive axle (124, 126) is a rigid beam axle (Fig. 5; paragraph [0023]).  

Regarding claim 3, Kucharski discloses the electric drive axle of claim 1, wherein the second section (244) longitudinally extends between a rotational axis (28) of the electric motor-generator (122) and a rotational axis (28) of an axle shaft (Fig. 5, 124, 126).

Regarding claim 11, Kucharski discloses a rigid beam electric drive axle (see at least Figures 2-3), comprising: 
a housing (housing122) configured to enclose at least a portion of each of an electric motor-generator (122), a gearbox (210), and a differential (see at least Fig. 5); and 
a pair of shaft sections (Fig. 5, 124, 126) that extend through a pair of axle shaft openings (see at Fig. 5) in the housing (housing122); 
wherein the housing (housing122) is not directly mounted to a vehicle frame (i.e., mounted to the vehicle frame via axle housings); and 
wherein the housing (housing122) includes a first access panel (242) that is removably coupled to a housing body (244) and at least partially encloses one or more of the differential (Fig. 5, 134), the gearbox (210), and/or the electric motor-generator (122).  

Regarding claim 12, Kucharski discloses the rigid beam electric drive axle of claim 11, wherein the housing body (244) includes a first axle shaft opening (i.e., opening of 244) and the first access panel (242) include a second axle shaft opening (i.e., opening of 242) and wherein the first access panel (242) longitudinally extends between a rotational axis (AM) of the electric motor-generator (122) and a rotational axis (AA) of an axle shaft (124, 126).  

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art of record fails to disclose or render obvious an electric drive axle having the combination features and arrangement recited in claims 1 and 3, particularly the feature required by claim 4.
Regarding claim 10, the prior art of record fails to disclose or render obvious an electric drive axle having the combination features and arrangement recited in claims 1, 5 and 6, particularly the feature required by claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marsh et al. (US 2018/0259049 A1; US 11,125,312 B2) disclose a substantial drive axle see Figure 7; and
Jegebris et al. (US 10,525,810 B2) discloses an electric drive unit, see Figures 1-3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659